Citation Nr: 1122506	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for a left hip disability.  

3. Entitlement to service connection for bilateral knee disability.  

4. Entitlement to service connection for a sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from January 2, 1975 to May 1, 1975 and served on active military duty from June 11, 2004 to November 20, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the claims of service connection for bilateral hearing loss, tinnitus, a left hip condition, a left and right knee condition and a sleep apnea.  

In March 2009, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

In September 2009, the Board remanded this case for further development.  In January 2011, the RO granted service connection for tinnitus.  

As explained below, the Board finds that the remand has not been complied with and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In the September 2009 remand, Board directed that the Veteran's service treatment records from the Veteran's period of active duty service (June 2004 to November 2005) be requested, along with service personnel records.  A negative response was requested and was to be documented in the file.  If any alternative sources for service treatment records were indicated from the response, these sources were to be pursued.  

The file reflects that service personnel records for the Veteran were received in October 2009.  However, there are no new service treatment records in the file.  In a December 2009 letter from the AMC, the Veteran was told: "In addition, please not (sic) that we have received your treatment records from the Tennessee Army National Guard."  

The rest of the September 2009 remand was complied with: newer VA records were associated with the file and he received VA examinations.  In the December 2009 VA Audiology examination report, the examiner wrote that several audiograms were available in the file and that audiograms from 2004 and 2005 were available.  The examiner stated that the last available audiogram for review was from March 5, 2005; the examiner compared the enlistment examination from 2004 and used this information to draw a conclusion regarding the Veteran's hearing loss.  In the December 2009 VA joints and sleep apnea examination report, the examiner stated that no 2005 service treatment records were available.  

The January 2011 supplemental statement of the case (SSOC) does not list new service treatment records or service treatment records from 2004 and 2005 as having been received and considered.  

On remand, request the Veteran's service treatment records from his National Guard unit until a negative response is received.  If the records are not received, ensure that the Veteran receives a new VA examination for bilateral hearing loss.  If the records are received, make sure that the information in the December 2009 VA Audiology examination report is accurate by comparing it with the information in the service treatment records.  If the information cited by the December 2009 VA Audiology examiner is not accurate, ensure that the Veteran receives a new VA examination for bilateral hearing loss.  

If the 2004 and 2005 service treatment records are received, schedule the Veteran for a new VA examination for his claims for his left hip, bilateral knees and obstructive sleep apnea.  

Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action: 

1. Request 2004 and 2005 service treatment records from the Veteran's National Guard Unit.  A negative response is requested and should be documented in the file.  If any alternative sources for 2004 and 2005 service treatment records are indicated from the response, these sources should be pursued.  

2. If the 2004 and 2005 service treatment records cannot be found, send the Veteran notice that his service treatment records from 2004 and 2005 are unavailable in compliance with 38 C.F.R. § 3.159(e).  

3. If the 2004 and 2005 service treatment records are not received, ensure that the Veteran receives a new VA examination for bilateral hearing loss.  The claims folder and a copy of this remand should be made available to and reviewed by the examiner prior to completion of the examination report.  All necessary tests should be conducted.  The examiner should explain whether hearing loss clearly pre-existed service, and if so, whether it was aggravated during service taking into account the October 2001 audiometric examination in the service treatment records.  The examiner must provide complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.  

If the 2004 and 2005 service treatment records are received, make sure that the information in the December 2009 VA Audiology examination report is accurate by comparing it with what is actually in the service treatment records.  If the information cited by the December 2009 VA Audiology examiner is not accurate, make sure that the Veteran receives a new VA examination for bilateral hearing loss.  

4. If the 2004 and 2005 service treatment records are received, schedule the Veteran for a new VA examination for his claims for his left hip, bilateral knees and obstructive sleep apnea to determine the nature and etiology of any current disability.  

If no new records are received, new examinations are unnecessary.  

5. Re-adjudicate the Veteran's claims on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  In any event a statement of the case or supplemental statement of the case should address the issues of service connection for left knee and right hip disability.  If a timely substantive appeal is filed, those matters should be forwarded to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

